UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4751


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IVAN CLIFTON POWELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00197-NCT-1)


Submitted:   February 23, 2012            Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.     Lisa Blue Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ivan     Clifton       Powell     pled     guilty     to     two   counts    of

possession of a firearm by a felon, in violation of 18 U.S.C.

§ 922(g)(1) (2006), and the district court sentenced him to a

within-Guidelines         sentence          of    137       months’       imprisonment.

Powell’s attorney has filed a brief in accordance with Anders v.

California,    386    U.S.     738    (1967),        stating      that    there    are    no

meritorious    grounds       for     appeal      but    questioning       the     district

court’s    application       of      the    four-level       enhancement          in    U.S.

Sentencing Guidelines Manual § 2K2.1(b)(6) (2010).                             Powell was

informed of his right to file a pro se supplemental brief but

has not done so.       We affirm.

            A firearm is possessed “in connection with” another

felony    offense    if   it   “facilitated,           or   had    the    potential      of

facilitating,” the offense.                USSG § 2K2.1 cmt. n.14(A); United

States v. Jenkins, 566 F.3d 160, 162-63 (4th Cir. 2009).                               “[I]n

the case of a drug trafficking offense in which a firearm is

found in close proximity to drugs, . . . application of [the

four-level enhancement] is warranted because the presence of the

firearm has the potential of facilitating another felony offense

. . . .”    USSG § 2K2.1 cmt. n.14(B); Jenkins, 566 F.3d at 163.

With these standards in mind, we have reviewed the record and

conclude that the district court did not clearly err in applying

the enhancement, see Jenkins, 566 F.3d at 163 (stating standard

                                             2
of   review),       and        that   the    within-Guidelines                sentence      is

procedurally and substantively reasonable.                           See Gall v. United

States, 552 U.S. 38, 51 (2007).

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore      affirm      the   district      court’s          judgment       and   deny

Powell’s    motions       to    substitute       counsel       and    file    a    second   or

successive motion for habeas relief.                     This court requires that

counsel inform Powell in writing, of the right to petition the

Supreme     Court    of   the     United    States       for    further       review.       If

Powell requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for       leave   to       withdraw       from       representation.

Counsel’s motion must state that a copy thereof was served on

Powell.      We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented          in     the    materials

before    the   court     and     argument       would    not        aid   the     decisional

process.



                                                                                     AFFIRMED




                                             3